Name: 83/109/EEC: Commission Decision of 7 March 1983 on the implementation of the reform of agricultural structures in Italy (Region of Calabria) pursuant to Title II of Council Directive 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe;  agricultural policy;  economic policy
 Date Published: 1983-03-12

 Avis juridique important|31983D010983/109/EEC: Commission Decision of 7 March 1983 on the implementation of the reform of agricultural structures in Italy (Region of Calabria) pursuant to Title II of Council Directive 75/268/EEC (Only the Italian text is authentic) Official Journal L 066 , 12/03/1983 P. 0021 - 0021*****COMMISSION DECISION of 7 March 1983 on the implementation of the reform of agricultural structures in Italy (Region of Calabria) pursuant to Title II of Council Directive 75/268/EEC (Only the Italian text is authentic) (83/109/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Directive 82/786/EEC (2), and in particular Article 13 thereof, Whereas on 13 December 1982 the Government of Italy notified the regulation of 24 January 1982 of the region of Calabria fixing the compensatory allowances for mountain and hill farming areas and farming in certain less-favoured areas; Whereas pursuant to Article 13 of Directive 75/268/EEC the Commission has to decide whether the said regulations of the region of Calabria satisfies the conditions for financial contribution by the Community to the measures defined in Title II of Directive 75/268/EEC; Whereas the regulation of 24 January 1982 fixing the compensatory allowances for mountain and hill farming areas and farming in certain less-favoured areas, is consistent with the conditions of Title II of Directive 75/268/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The regulation of the region of Calabria of 24 January 1982 fixing the compensatory allowances for mountain and hill farming areas and farming in certain less-favoured areas satisfies the conditions for financial contribution by the Community to the common measures as referred to in Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 7 March 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 327, 24. 11. 1982, p. 19.